DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11-13, 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaFortune et al. (US 5,669,901).
	With reference to claims 1 and 11, LaFortune et al. (hereinafter “LaFortune”) discloses an absorbent article (20) comprising: 
a liquid permeable topsheet (44); 


a liquid impermeable backsheet (40); 
an absorbent core (42) positioned at least partially intermediate the topsheet and the backsheet (figure 7); 
a first waist region (30); 
a second waist region (32); 
a crotch region (34) extending intermediate the first waist region and the second waist region (figure 6); 
an outer cover nonwoven material joined to the backsheet and forming a portion of a garment-facing surface of the absorbent article (col. 5, line 63 to col. 6, line 13); and
 first and second (cl. 11) removable fastening member (50) configured to join a portion of the first waist region to the second waist region (figure 6), the fully removable fastening member comprising: 
a central lateral axis, a central longitudinal axis, a first side edge, a second side edge (figure 6); 
a first nonwoven material comprising a first surface (col. 10, lines 47-48); 
a second nonwoven material (72) comprising a second surface opposite to the first surface (figures 4-5); 
first and second end regions comprising respective first and second ends (i.e., opposite ends of strap as shown in figure 6); 
first and second fasteners (54) on the first surface and positioned on respective first and second end regions (figure 6); 


and a grasp region (92) either partially laterally outboard of the first fastener or laterally outboard of the first fastener in the first end region and proximate to the first end (figure 3), wherein the grasp region has a different physical property than a remainder of the fully removable fastening member as set forth in col. 11, lines 46-67 where it is disclosed that the grasp region differs physically by being void of hooks, having a truncated semi-circular shape and/or by being capable of initiating a peel mode disengagement from the loop fastener.
With reference to claim 3, LaFortune discloses an absorbent article wherein the grasp region comprises a folded over portion of the first end region as set forth in col. 7, liens 46-48 through the incorporation of Bolick (US 4,315,508).
Bolick discloses grasp region folded over portion of the first end region as set forth in figures 5A-6B (grasp regions considered as protruding stems) and as discussed in col. 4, lines 47- 58.
With reference to claims 12 and 13, see col. 2, lines 45-47 of Bolick.
With reference to claim 19, LaFortune discloses an absorbent article (20) comprising: 
a liquid permeable topsheet (44); 
a liquid impermeable backsheet (40); 
an absorbent core (42) positioned at least partially intermediate the topsheet and the backsheet (figure 7); 
a first waist region (30); 
a second waist region (32); 
a crotch region (34) extending intermediate the first waist region and the second waist region (figure 6); 
an outer cover nonwoven material joined to the backsheet and forming a portion of a garment-facing surface of the absorbent article (col. 5, line 63 to col. 6, line 13); and
 first and second removable fastening member (50) configured to join a portion of the first waist region to the second waist region (figure 6), the fully removable fastening member comprising: 
a central lateral axis (figure 6), 
a first and second side edges having a curvilinear portion (figure 1); 
a first nonwoven material comprising a first surface (col. 10, lines 47-48); 
a second nonwoven material (72) comprising a second surface opposite to the first surface (figures 4-5); 
first and second end regions comprising respective first and second ends (i.e., opposite ends of strap as shown in figure 6); 
first and second fasteners (54) on the first surface and positioned on respective first and second end regions (figure 6); 
and a grasp region (92) either partially laterally outboard of the first fastener or laterally outboard of the first fastener in the first end region and proximate to the first end (figure 3), wherein the grasp region has a different physical property than a remainder of the fully removable fastening member as set forth in col. 11, lines 46-67 where it is disclosed that the grasp region differs physically by being void of hooks (i.e, thickness and/or texture and/or stiffness and/or number of materials).


As to claims 17-18, LaFortune discloses an absorbent article wherein the first side edge or the second side edge comprises a curvilinear portion (i.e., shape of fastener) and the first and second end (i.e., shape of grasp area) also comprises a curvilinear portion, and wherein the first side edge and/or the first end is symmetrical to the second side edge and/or second end about the central lateral axis and central longitudinal axis as shown in figures 2 and 10 as represented by longitudinal and lateral arrows.
As to claim 20, LaFortune discloses an absorbent article wherein the first fastener comprises a first portions comprising hooks and a second portion free of hooks as shown in figures 2-3 and 10.
	Regarding claim 21, LaFortune discloses an absorbent article wherein the first end or the second end comprises a curvilinear portion (shape of grasp region 92) as shown in figure 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over LaFortune et al. (US 5,669,901) and further in view of Long et al (US 5,624,429).
	With reference to claims 2 and 4-5, LaFortune teaches the invention substantially as claimed as set forth in the rejection of claim 1.
	

The difference between LaFortune and claims 2 and 4-5 is the provision that the grasp region has an increased basis weight compared to a remainder of the first end region and not including a basis weight of the first fastener.
	Long et al. (hereinafter “Long”) teaches an analogous absorbent including a fastener having a grasp area/grip tab (66).
	The grip tab of Long includes additional material (cl. 4)  forming a portion of the wearer-facing surface of the first end region (cl. 5) in the form of protrusions (102) that is not included in the remainder of the first end region (see figures 5-8) which would ultimately increase the basis weight of the grasp region and not the remainder of the first end region.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the grasp area of LaFortune with the protrusions as taught by Long in order to provide a "dp stop" effect which improves the durability and tear resistance of the hook material while also providing desired levels of stiffness as taught by Long in col. 18, lines 29-35.
	With reference to claim 6, LaFortune teaches the invention substantially as claimed as set forth in the rejection of claim 1.
	The difference between LaFortune and claim 6  is the provision that the grasp region has a greater stiffness than a stiffness of the remainder of the fastening member outside of an area of overlap with the first fastener.


Long teaches an analogous absorbent including a fastener having a grasp area/grip tab (66) having a greater stiffness than a stiffness of the remainder of the fastening member outside of an area of overlap with the first fastener as set forth in col. 17, lines 37-47.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the grasp area of LaFortune with the stiffness as taught by Long to provide improved performance as taught by Long in col. 17, lines 37-47. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over LaFortune et al. (US 5,669,901) and further in view of LaVon et al. (US 2011/0178486).
	With reference to claim 16, LaFortune teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between LaFortune and claim 16 is the provision that the grasp region is a different color than the remainder of the fully removable fastening member and the first fastener.
	LaVon et al. (hereinafter “LaVon”) teaches an analogous absorbent including a grasp area/finger tab (72) having a distinctively different color than other various components as set forth in [0094].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the grasp area of LaFortune with the color as taught by LaVon in order to communicate the use of the tab as taught by LaVon in [0094].




Allowable Subject Matter
Claims 7-10 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 22 is allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior of record fails to teach or fairly suggest an absorbent article including a fully removable fastening element having an elastic material positioned at least partially between a first and second nonwoven material and including a grasp region either partially laterally outboard of the first fastener or laterally outboard of the first fastener in the first end region and proximate to the first end where the grasp region is at least partially free of the elastic material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781